Citation Nr: 1519771	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-42 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 28, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Whether a May 1982 rating decision, which denied entitlement to service connection for PTSD, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

When this matter was last before it Board in May 2014, the issue of entitlement to an earlier effective date for service connection for PTSD was found to be inextricably intertwined with the issue of whether there was clear and unmistakable error (CUE) in a September 1982 rating decision that denied service connection for PTSD.  The Board remanded the case in order for the AOJ to adjudicate the latter issue and allow the Veteran an opportunity to respond.

The RO issued a supplemental statement of the case in February 2015.

In March 2014, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

The Board finds that the VLJ complied with the due process requirements of 38 C.F.R. § 3.103(c)(2) (2014) in relation to the March 2014 hearing  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ took testimony both as to the issue of an earlier effective date for service connection for PTSD and as to the issue of whether clear and unmistakable error occurred in the September 1982 rating decision that denied service connection for PTSD.  The hearing focused on the criteria necessary to substantiate the Veteran's claims, and the VLJ fully explained the issues and suggested evidence that may have been overlooked.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In May 1982, the Veteran filed a claim for entitlement to service connection for "Vietnam stress syndrome."  The claim was denied by an unappealed September 1982 rating decision.

2.  The first claim of entitlement to service connection for PTSD received by VA after September 1982 was received by the RO on August 28, 2009. 

3.  It is not clear that the correct facts were not before the rating panel in September 1982 or that the rating decision contains an undebatable error that would have manifestly changed the outcome of the decision at that time with regard to the denial of entitlement to service connection for PTSD.

4.  The Veteran's allegation of CUE with respect to the September 1982 rating decision that denied service connection for PTSD amounts to disagreement as to how VA evaluated, assessed, and weighed the evidence.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than September 28, 2009 for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.400(q), (r) (2014).

2.  A September 1982 rating decision denying service connection for PTSD was not clearly erroneous.  38 U.S.C.A. §§ 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

The Board errs as a matter of law if it fails to ensure compliance with its remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  By a remand order of May 2014, the Board directed the agency of original jurisdiction (AOJ) to notify the Veteran, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), as to the issue of whether there was a clear and unmistakable error in a September 1982 RO decision denying service connection for PTSD.  The AOJ was also ordered to readjudicate thereafter the issues of 1) an effective date earlier than August 28, 2009 for the grant of service connection for PTSD and 2) whether there was clear and unmistakable error in a September 1982 rating decision denying service connection for PTSD.

A review of the Veteran's virtual claims folder reflects that this development has occurred and that the Board's remand instructions have been substantially complied with.  By a letter of December 2014, VA notified the Veteran as to the regulation governing the reversal or revision of rating decisions on the basis of clear and unmistakable error.  See 38 C.F.R. § 3.105 (2014).  In February 2015, the issues of an earlier effective date and CUE were readjudicated by a supplemental statement of the case.


Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant as to any information and evidence that the claimant is to provide to VA and any information and evidence that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice should also address the rating criteria and effective date provisions relating the claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, where service connection has been granted and an initial disability rating and effective date have been assigned, the service connection claim has already been proven.  Therefore, the purpose that the notice is intended to serve has been fulfilled, and notice pursuant to 38 U.S.C.A. § 5103(a) is no longer required.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to "downstream" elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Here the Veteran has not alleged any such prejudice.

VA has obtained the Veteran's service treatment records, VA treatment records, and service personnel records.  VA has also offered to assist the Veteran in obtaining evidence and has received the testimony of the Veteran and his wife at a Board hearing.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, including a "PTSD checklist" of September 2009 and compensation and pension examinations of August 2010 and July 2011.  See February 2015 report of general information .  VA has substantially complied with the notice and assistance requirements of the Veterans Claims Assistance Act of 2000 (VCAA) and VA's implementing regulations.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Therefore no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Earlier effective date

The law provides that, unless Chapter 38 of the United States Code specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation shall not be earlier than the date of receipt of the claim.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q)(2), (r) (2014) (emphasis added).  That is, absent a showing of clear and unmistakable error in an earlier decision, a claimant cannot receive disability payments for a time-frame earlier than the application date of the claim to reopen.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).  

A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2014).  "Date of receipt" of a claim, information, or evidence, means the date on which a claim, information, or evidence was received by VA.  See 38 C.F.R. § 3.1(r) (2014).

There can be no "freestanding" claim of entitlement to an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  The issue of entitlement to an earlier effective date will be considered in this matter not as a freestanding claim, but rather as an issue properly appealed by the Veteran.  See VA Form 9 filed by the Veteran in October 2010, May 2011, December 2013, and January 2014.

The Veteran seeks an earlier effective date for the grant of service connection for PTSD.  He has stated, "I believe the effective date of my disability should be July 26, 1982, quite simply because that was the date I was diagnosed with PTSD and my claim should have been approved at that time."  See Veteran's October 2010 Form 9 appeal.  The Veteran contends that the VA medical opinion of July 1982 (received in August 1982), which was the basis of the September 1982 RD denying the Veteran service connection for PTSD, was erroneous in diagnosing the Veteran as having "atypical anxiety disorder" rather than PTSD.  See March 2014 hearing transcript.

In developing his argument, the Veteran points to the fact that 1982 medical examiner , while not arriving at a diagnosis of PTSD, stated in his report that the Veteran's "psychiatric disability has many of the features of post-traumatic stress syndrome."  The Veteran also refers to the fact that an August 2010 VA medical examiner is of the opinion that the elements of PTSD were already present in the examination report of August 1982.  The August 2010 VA medical examination report states specifically in this regard, "What is interesting is that the prominent symptoms of PTSD are noted in the 08/1982 examination.  In fact, almost all symptoms of PTSD were noted.  The examiner was reluctant to make the diagnosis, though, because evidence of numbing and loss of interest were somewhat inconclusive.  Therefore, the examiner diagnosed atypical anxiety manifested by insomnia, recurrent nightmares, altered startle response, impaired concentration, mild depression and irritability - all of which are symptoms of PTSD."

In May 1982, VA received from the Veteran a claim for entitlement to service connection for a psychiatric disorder.  By a rating decision of September 1982, the RO denied the Veteran's claim for PTSD, citing the report of the August 1982 VA medical examiner.  In February 1983, the Veteran filed a notice of disagreement, and a statement of the case (SOC) was issued in March 1983.

By a letter of March 1983 that accompanied the SOC, VA informed the Veteran of his right to appeal the adverse rating decision of September 1982, and VA Form 1-9 was attached for that purpose.  The letter stated that "when the form is returned to us, your case will be sent to the Board of Veterans Appeals in Washington for a decision."  The Veteran was further advised that, "if we do not hear from you in 60 days, we will assume you do not intend to complete your appeal and we will close our record."  The letter was carbon-copied to the Veteran's representative at that time, Veterans of Foreign Wars of the United States.  The Veteran did not appeal the September 1982 rating decision to the Board.

In September 2010, following the submission of new and material evidence within the meaning of 38 C.F.R. § 3.156(a), the Veteran was granted service connection for PTSD.  Service connection was made effective from August 28, 2009, the date upon which VA received the Veteran's claim to reopen his claim that was denied in September 1982.

Because the Veteran's claim to reopen the final September 1982 rating decision was received on August 28, 2009, the law precludes the assignment of an effective date for the Veteran's service-connected disability earlier than August 28, 2009, and his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The grant of service connection for PTSD is effective August 28, 2009, the date of receipt of the request to reopen the claim.


Clear and unmistakable error

Under 38 C.F.R. § 3.105(a) (2014), final and binding VA determinations will be accepted as correct in the absence of clear and unmistakable error.  A final decision that establishes an effective date for service connection can be revised only if it is shown to contain clear and unmistakable error. See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).

The Board finds, as a procedural matter, that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b) (2014).  In the March 2014 Board hearing, the Veteran's representative raised the issue of CUE, identified the September 1982 rating decision, and specifically alleged the basis for the claim of CUE.  See March 2014 hearing transcript.

CUE occurs when: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory or regulatory provisions extant at the time were incorrectly applied, and (2) the outcome would have been manifestly different if the error had not been made.  That is, the issue of error must be evaluated based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error took place in a prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); King v. Shinseki, 26 Vet. App. 433, 441 (2014).

CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  See Russell v. Principi, 3 Vet. App. at 313.  Clear and unmistakable error is not the mere misinterpretation of facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist a claimant with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d) (2014).

By a filing of January 2015, the Veteran made the following argument with respect to CUE: "A clear and unmistakable error was made in not granting me disability for PTSD and not extending to me the help I needed in 1982.  The C & P doctor clearly stated at that time that I had every symptom of PTSD . . ..  And the doctor on my 2010 C & P stated that I had clearly suffered with PTSD since my original claim in 1982 and should have been given the diagnosis at that time . . .."

Applying the applicable legal standard, the Board cannot find that the RO's reliance on the August 1982 medical diagnosis of "atypical anxiety disorder" and corresponding reasoning was a clear and unmistakable error, even if the Board might rule differently when presented with the same record.  The RO accepted the medical examiner's professional opinion that, while the Veteran suffered from "many of the features of PTSD," his condition did not meet the full criteria for a diagnosis of PTSD at that time.  The examiner found that evidence of numbing and loss of interest was somewhat inconclusive.  See August 2010 VA examination report.  That is, contrary to the Veteran's assertion, the August 1982 examiner did not find that the Veteran had "every" symptom of PTSD.

The Board also notes that a medical doctor was a member of the rating panel that decided the claim in September 1982.  In 1982, prior to Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), rating boards were permitted to rely on the medical judgment offered by the medical member of the rating board who participated in the determination.  See Bowyer v. Brown, 7 Vet. App. 549, 552 -553 (1995); Austin v. Brown, 6 Vet. App. 547, 549 (1994).  The fact that a medical doctor took part in the September 1982 determination, while not dispositive, can be taken as evidence that the RO's reliance on the August 1982 examination report was not clearly erroneous.  See Crippen v. Brown, 9 Vet. App. 412, 417-418 (1996); MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010).

In reviewing the record, the Board has viewed all filings by the Veteran so as to fully and sympathetically develop all claims.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran presents a reasonable disagreement as to the service-connection denial in the decision of September 1982.  Ultimately, however, he is disagreeing with the medical and legal judgment of the panel deciding the claim.  For that reason, his argument cannot sustain a finding that the September 1982 rating decision denying service connection for PTSD constitutes CUE.  See 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).

The allegation that the evidence of record in 1982 should have been interpreted as the Veteran, or the August 2010 medical examiner, now sees the facts does not satisfy the heavy burden of demonstrating CUE.  The Veteran's disagreement is with the manner in which the facts of record were weighed, and such disagreement is not CUE.  See Damrel, supra, at 246; Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Neither a new medical diagnosis that seeks to correct an earlier diagnosis, nor a disagreement as to how the facts were weighed or evaluated, constitutes clear and unmistakable error.  See 38 C.F.R. § 20.1403(d) (2014).

In sum, there has been no proof of "undebatable" error in the rating decision of September 1982 that denied service connection for PTSD, considering the record and the law that existed at the time.  See Crippen v. Brown, 9 Vet. App. 412 (1996); Allin v. Brown, 6 Vet. App. 207 (1994); Olson v. Brown, 5 Vet. App. 430 (1993); Porter v. Brown, 5 Vet. App. 233 (1993); Russell, supra, at 310.  Moreover, as noted above, any failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

The Board sympathizes with the Veteran but is bound by the law.  The Board cannot grant benefits based on equity.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Upon the record before it, the Board cannot find that the RO made a clear and unmistakable error in discharging its official duties, including consideration of all evidence then of record and consideration and application of all relevant laws and regulations.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).

For these reasons, the claim that the September 1982 rating decision should be revised on the basis of CUE must be denied.


ORDER

Entitlement to an effective date prior to August 28, 2009 for the award of service connection for PTSD is denied.

Inasmuch as there was no clear and unmistakable error in a rating decision of September 1982 that denied service connection for posttraumatic stress disorder, the claim to revise that decision is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


